Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 28, 2021, wherein the applicant elected group I, claims 1-13 for examination. 

Drawings
The drawings are objected for the following reasons:
1. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

2. Much of the text throughout the figures (for example: figures 6-11, 13, 22, 23, 35, 53) is so small and/or blurry it is illegible. 
3. Many of the drawings include text that appears to be descriptions (for example figures 11, 12, 27-43 & 45).

 Applicant should refer to 37 CFR 1.84 Standard for drawings as well the references cited as examples of acceptable drawings. 
Applicant should be careful not to add any new matter in amending the drawings (and any corresponding specification amendments). 












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronin et al. (US 6,408,587). 
Cronin et al. disclose:
1 & 11: A fall protection system, comprising:
an elevation mechanism (figure 1) including a base/first end (one end of the truss structure) and an elevated/second end (opposing end of the truss structure), and that is configured to permit a user to scale the elevation mechanism (figure 1 & col. 1, line 65- col 2, line 2);
a first channel (30 in 10) that is disposed at a first side of the elevation mechanism and extends between the base/first end and the elevated/second end (figures 1 & 2), and that is configured to anchor a first shuttle to the elevation mechanism and permit the first shuttle to transition between the base/first end and 
a second channel (30 in 11) that is disposed at a second side of the elevation mechanism and extends between the base/first end and the elevated/second end (figures 1 & 2), and that is configured to anchor a second shuttle to the elevation mechanism and permit the second shuttle to transition between the base/first end and the elevated/second end of the elevation mechanism (figures 1, 9, 10, Abstract and col. 2, lines 3-15, 57-64 & col. 9, lines 53-60).
2 & 12: further comprising:
the first shuttle (120 on 10) that includes a first shuttle attachment component (121 of shuttle 120 on 10) that permits a first harness attachment component of a harness to attach to the first shuttle, and that is configured to transition between the base/first end and the elevated/second end of the elevation mechanism via the first channel (figures 1, 9, 10 and col. 2, lines 3-15, 57-64 & col. 9, lines 53-60); and
the second shuttle (120 on 11) that includes a second shuttle attachment component (121 of shuttle 120 on 11) that permits a second harness attachment component of the harness to attach to the second shuttle, and that is configured to transition between the base/first end and the elevated/second end of the elevation mechanism via the second channel (figures 1, 9, 10 and col. 2, lines 3-15, 57-64 & col. 9, lines 53-60).
3. The fall protection system of claim 2, wherein the first shuttle comprises:
a shuttle main body (120; 120a,120b,120c,122, 132) that is configured to support the first shuttle attachment component (figures 9 & 10), and that is configured to be 
the first shuttle attachment component that permits the first harness attachment component to attach to the first shuttle (figures 9 & 10); and
a set of transition components (125, 133) that is configured to anchor the first shuttle to the first channel and permit the first shuttle to transition along a longitudinal axis of the first channel (figures 9 & 10).
7. The fall protection system of claim 1, wherein the elevation mechanism comprises a set of step components (18, 19).
8. The fall protection system of claim 7, wherein the set of step components includes a first type of step components (18) and a second type of step components (19) that is different than the first type of step component (different in length and projection direction from channel).
10. The fall protection system of claim 1, wherein the first channel comprises: 
a bottom surface (figures 2 & 9);
a set of side surfaces (31, 32) that extend vertically from the bottom surface (figures 2 & 9); and a set of flanges (33, 34) that extends horizontally from the set of side surfaces (figures 2 & 9), wherein the first channel forms a substantially U-shaped cross section (figure 2).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. as applied to claims 1, 2, 11 and 12 above, and further in view of FR1473300. While Cronin et al. discloses that the shuttles are attached to safety lines/equipment to support a user, they do not disclose specifics of the lifeline/harness that is attached to the first and second shuttle attachment component.
However, FR1473300 teaches: a fall protection system (figure 1)
4 and 13: further comprising: the harness (5) that comprises:
the first harness attachment component (left hand 14) that is configured to attach to the first shuttle (figure 1) ;
the second harness attachment component (right hand 14) that is configured to attach to the second shuttle (figure 1);
a third harness attachment component (27) that is configured to attach to the user (figure 1); 
a first strap (left hand 6) that extends between the first harness attachment component and the third harness attachment component (figure 1); and 
a second strap (right hand 6) that extends between the second harness attachment component and the third harness attachment component (figure 1).


    PNG
    media_image1.png
    686
    819
    media_image1.png
    Greyscale

5.    The fall protection system of claim 4, wherein the harness forms a triangular profile based on being connected to the first shuttle, the second shuttle, and the user (FR147330 figure 1).
Re: claim 6, while FR147330 does not disclose the exact length of the first strap and the second strap to be between between 12 inches and 24 inches, the reference does acknowledge that the “straps must not be stretched during the descent, so plan their length accordingly” (translation, page 3, lines 105-106)
 As one of ordinary skill in the art would understand there would be a limited range of dimensions that would be useful in such an application. Too short a strap would not allow for much flexibility or mobility of the user working at elevation. Too long a strap would be dangerous for reasons such as entanglement and too large a freefall in the event of an accident or slipping.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. as applied to claims 1, 7 and 8 above, and further in view of Roddenby (US 10,240,392). While Cronin et al. teach different step components they do not teach the different components to be spaced at different intervals.
However, Roddenby teaches
9. Wherein the first type of step components (14) is spaced apart a first interval (figure 1, 5 & 8), and wherein the second type of step components (11) is spaced apart at a second interval that is different than the first interval (figures 1, 5 & 8).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634